SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Ronald Muse, pro se and in forma pauperis, appeals from a grant of summary judgment by the United States District Court for the Eastern District of New York (Frederic Block, Judge ) in favor of the New York City Department of Housing Preservation and Development (“HPD”) on Muse’s claims against HPD under Title VII, 42 U.S.C. § 2000e et seq., and its dismissal of Muse’s claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112, for lack of subject matter jurisdiction. See Muse v. New York City Dep’t of Housing Preservation and Development, 2000 WL 1209427 (E.D.N.Y. Aug.22, 2000). Muse, who is Haitian, alleges that he was subjected to a hostile work environment, retaliated against, and ultimately terminated from HPD on the basis of his race and national origin. See id. at *l-*2.
Having reviewed all of Muse’s contentions on this appeal and finding in them no grounds for reversal, we affirm the judgment of the District Court substantially for the reasons stated in Judge Block’s opinion. We note specifically that although the Court did not discuss Muse’s hostile environment claim, the Court properly dealt with this allegation when it concluded that Muse’s claims rest on a “single discussion” *81with a Deputy Director at HPD eight months prior to his termination. See id. at *4.
For the reasons stated above, the judgment of the District Court is AFFIRMED.